Case 1:18-cv-00021-MSK-NYW Document 212 Filed 05/14/20 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                Senior Judge Marcia S. Krieger

   Civil Action No. 18-CV-0021-MSK-NYW

   ARTHUR MCKEE WISEHART,

           Plaintiff,

   v.

   ARTHUR DODSON WISEHART,
   WISEHART SPRINGS INN, and
   CHARLES WINSTON WISEHART,

           Defendants.


        OPINION AND ORDER GRANTING IN PART AND DENYING IN PART MOTIONS
           FOR JUDICIAL NOTICE AND FOR RECONSIDERATION AND ENTERING
                        JUDGMENT IN FAVOR OF DEFNDANTS


           THIS MATTER comes before the Court both sua sponte.

           Only a brief summary of the proceedings is necessary. The Plaintiff commenced this

   action against his sons, alleging claims under the RICO Act and for common-law unjust

   enrichment, arising out of a dispute over the ownership of the Wisehart Springs Inn in Paonia,

   Colorado. Extensive proceedings ensued, but on March 5, 2019, this Court issued an Opinion

   and Order on Motion for Summary Judgment (# 196), denying the Plaintiff’s motion for

   summary judgment and finding, pursuant to Fed. R. Civ. P. 56(f), that judgment should be

   entered in favor of the Defendants on all claims. The Court gave the Plaintiff 21 days from the

   date of that Order “to submit admissible evidence sufficient to support all claims, failing which

   judgment will be entered against him.”

           On March 25, 2019, the Plaintiff filed a 23-page “Response” (# 202) to the Court’s



                                                    1
Case 1:18-cv-00021-MSK-NYW Document 212 Filed 05/14/20 USDC Colorado Page 2 of 5




   Order. That Response is mostly concerned with arguing that the Court’s March 5, 2019 Order is

   incorrect, or with re-arguing issues that the Plaintiff previously presented in his motion and

   which the Court rejected. The Plaintiff’s Response does not purport to produce any new

   evidence1 or respond to the specific defects in his proof as recited by the Court’s March 5 Order.

   The Defendants filed a response (# 203) to the Plaintiff’s Response, and the Plaintiff filed a reply

   (# 204) that is primarily concerned with attacking the Defendants’ counsel and discussing other

   irrelevant matters. Because the Plaintiff has not come forward with evidence in support of his

   claims in this case, despite having been advised pursuant to Fed. R. Civ. P. 56(f) of the need to

   do so, the Court is prepared to enter judgment in favor of the Defendants on all claims.

          Before doing so, however, the Court pauses to address two remaining matters. On

   November 15, 2019, the Plaintiff filed a “Motion for Judicial Notice” (# 206). That motion asks

   to the Court to take judicial notice of the fact that one of the Defendants, Arthur Dodson

   Wisehart (“Dodson”) filed an affidavit in a related state court proceeding on September 19, 2019.

   The Plaintiff goes on to argue that Dodson’s affidavit conceals certain facts relating to a different

   affidavit submitted by Dodson in a different case in 2017 that, the Plaintiff alleges, is

   inconsistent with the 2019 Dodson affidavit. The Plaintiff does not attach a copy of the 2017

   affidavit. The Plaintiff concludes the motion by arguing that the 2019 Dodson affidavit



   1       The Plaintiff states that “the prima facie evidence upon which the plaintiff relies in his
   Summary Judgment Motion, and also the other prima facie evidence relied upon by the plaintiff
   includ[es], but [is] not limited to” a listing of 16 docket numbers with no further elaboration.
   Those docket numbers correlate, variously, to prior motions or briefs by the Plaintiff (e.g. Docket
   #97, the Plaintiff’s Motion to Strike a defense motion; Docket # 99, the Plaintiff’s Motion to
   Strike the Defendants’ Answer; Docket # 119, a reply brief in support thereof); a text order by
   the Court (Docket # 114); a proposed scheduling order (Docket # 143), among others. Only a
   handful of these filings purport to supply evidentiary material (rather than argument), and in
   every case, the attached evidentiary material is irrelevant to the issues raised by the Court in its
   March 5 Order.


                                                     2
Case 1:18-cv-00021-MSK-NYW Document 212 Filed 05/14/20 USDC Colorado Page 3 of 5




   “constitutes prima facie evidence of fraud and/or criminal/racketeering activities,” ostensibly

   supporting the Plaintiff’s RICO claim here.

          Fed. R. Evid. 201(b)(1), (2) allows the Court to take judicial notice of facts that are

   “generally known within the court’s territorial jurisdiction” or those facts that “can be accurately

   and readily determined from sources whose accuracy cannot be questioned.” The fact that the

   2019 Dodson affidavit was filed in the state court case might be a fact that can be “readily

   determined” from accurate sources – namely, the state court’s docket – and it may even be that

   the fact that the Dodson affidavit attached to the Plaintiff’s motion is an accurate representation

   of that state court filing might be facts that the Court can judicially notice. But the mere

   existence of the 2019 Dodson affidavit, on its own, is not probative. By the Plaintiff’s own

   argument, the 2019 affidavit must be compared to the 2017 affidavit in order to reveal certain

   discrepancies, and even further facts must be adduced to demonstrate that those discrepancies

   would be probative of the Plaintiff’s RICO claim. Because the Plaintiff has not come forward

   with the additional evidence necessary to make the 2019 Dodson affidavit relevant, the

   Plaintiff’s request that the Court take judicial notice of the 2019 affidavit requests an action that

   is largely meaningless. Nevertheless, the Court will grant the Plaintiff’s motion for the limited

   purpose of taking judicial notice that the Dodson affidavit was filed in Delta County on

   September 29, 2017, and that the copy of the affidavit attached to the Plaintiff’s motion is a true

   and accurate copy of that affidavit. The Court disregards everything else stated in the Plaintiff’s

   motion regarding alleged inconsistencies between the 2019 Dodson affidavit and any other

   document, and disregards all argument proffered by the Plaintiff in the motion. The limited

   judicial notice taken by the Court does not fundamentally alter the conclusion above that the

   Plaintiff has failed to come forward with evidence sufficient to support his claims in this action



                                                     3
Case 1:18-cv-00021-MSK-NYW Document 212 Filed 05/14/20 USDC Colorado Page 4 of 5




   as directed by the March 5, 2019 Order.

          Second, on January 9, 2020, the Plaintiff filed a Motion to Vacate (# 209) the Court’s

   March 5, 2019 Order. The motion largely re-argues the same points that the Plaintiff previously

   presented in his summary judgment motion (that the Court rejected), adding only a conclusory

   assertion that the 2019 Dodson affidavit operates as some sort of “admission” by Dodson to

   unspecified conduct. The Court construes this motion as one seeking reconsideration under Fed.

   R. Civ. P. 60(b)(2), ostensibly because the 2019 Dodson affidavit constitutes “newly discovered

   evidence.”2 Even giving the Plaintiff the maximum benefit of the doubt, the mere existence of

   the 2019 Dodson affidavit does not amount to sufficient evidence to establish a prima face claim

   of a RICO Act violation or unjust enrichment. As noted above, the Court takes notice solely of

   the fact that the 2019 Dodson affidavit exists. The Plaintiff argues vigorously that, when

   juxtaposed against some other document, the 2019 affidavit gains probative value, but the

   Plaintiff has not produced that other document, much less demonstrated that there are

   inconsistencies between the two documents, much less demonstrated that those inconsistencies

   are material, much less demonstrated that those material inconsistencies support a conclusion

   that the Defendants have violated the RICO Act in some way or been unjustly enriched. And

   the Plaintiff has been given an ample opportunity to make such a showing. Despite more than a

   year having passed since the March 5, 2019 Order, the Plaintiff is no closer to demonstrating that

   he can establish a colorable claim in this case. Thus, summary judgment in favor of the

   Defendants is warranted.



   2       To the extent the motion can be understood to assert some other basis for relief, the Court
   would find both that the Plaintiff has not brought the motion in a timely manner as required by
   Rule 60(c), and that, in any event, the motion simply re-argues matters that were previously
   presented to and rejected by the Court. Servants of the Paraclete v. Does, 204 F.3d 1005, 1012
   (10th Cir. 2000).

                                                    4
Case 1:18-cv-00021-MSK-NYW Document 212 Filed 05/14/20 USDC Colorado Page 5 of 5




          Accordingly, the Court GRANTS IN PART AND DENIES IN PART the Plaintiff’s

   Motion for Judicial Notice (# 206), as set forth herein. The Court GRANTS IN PART AND

   DENIES IN PART the Plaintiff’s Motion for Reconsideration (# 209), insofar as the Court has

   reconsidered its March 5, 2019 Order in light of the Plaintiff’s production of the 2019 Dodson

   affidavit, but finds that the reasoning and outcome of the March 5 Order are not altered by the

   existence of that affidavit. The Plaintiff, having been provided with notice of the Court’s

   intention to enter summary judgment against him pursuant to Fed. R. Civ. P. 56(f), and having

   having been given an opportunity to submit evidence, has failed to come forward with evidence

   that demonstrates a triable issue of fact supporting his RICO Act and unjust enrichment claims in

   this case. Accordingly, the Court grants summary judgment to the Defendants on all claims in

   this case. The Clerk of the Court shall enter judgment in favor of the Defendants on all claims

   and shall close this case.

          Dated this 14th day of May, 2020.
                                                        BY THE COURT:




                                                        Marcia S. Krieger
                                                        Senior United States District Judge




                                                   5
